DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 3-4, 11-12, 14, 17-18, 20, 22, and 24-30 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 was filed after the mailing date of the Final Rejection on 08/21/2020. The three references marked with a line through them appear to be missing a number and therefore have not been considered at this time as they are not complete. 
Claim Objections
Claim 17 is objected to because of the following informalities:  the acronym “ECG” is first mentioned in claim 17 but needs to include the spelled out version when initially introduced. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 11, 17-18, 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. US Publication 2009/0076364 (hereinafter Libbus) in view of Pandia et al. US Publication 2011/0098583 (hereinafter Pandia) and in further view of Furman et al. “Electrocardiogram Derived Respiration during Sleep” Computers in Cardiology 2005;32:351−354.
Regarding claim 17, Libbus discloses a method for monitoring physiological signals in a mammal (abstract), the method comprising: attaching an electronic device to the mammal (Figure 1A1, which shows the device on a human), wherein the device comprises: a wearable patch comprising a hardware processor (elements 130 and 146) and at least two electrodes configured to detect physiological heart signals from the mammal (electrodes 112A-D), an accelerometer configured to detect motion signals in three axes ([0075][0077]), and at least two electrode traces connected to the electrodes (traces 123A-D) and a rigid housing (element 160); using the motion signals to identify an artifact a period of sleep ([0020]); and analyzing heart signals detected during the period of sleep to identify an occurrence of sleep apnea ([0014]-[0015][0021] which details monitoring ECG signals and correlating them to sleep apnea).
Libbus additionally teaches monitoring ECG signals ([0067]) as well as the respiration of the user ([0014]) and can at that point determine apnea from the ECG signal ([0014]) but does not mention that the frequency spectra of the motion and heart signals are compared nor that the respiratory rate is derived from ECG signals during sleep. Pandia teaches a health monitoring device that collects a motion signal in time with an ECG/heart signal that then compares the heart signal and motion signal frequency spectra (abstract, [0081]-[0087][0095][0111] and Figures 1-2, 18, and 29, 
Though Pandia teaches determining respiratory rate from heart rate ([0153] which can still be considered a crude ECG signal), there is no explicit mention of determining the respiration rate being based on the ECG, let alone for determination of sleep apnea as is desired by Libbus. Furman teaches a scientific study on utilizing an ECG-derived respiration rate to determine an occurrence of sleep apnea (abstract, Discussion and conclusions). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the additional processing of Furman with the device of Libbus and Pandia as predictable results would have ensued (able to determine sleep apnea using the above mentioned signals).
Regarding claim 3, Libbus discloses that the electrodes are in the same plane as the adhesive (electrodes 114A and adhesive 116A; as the plane and its direction have not been elaborated on and the skilled artisan could reasonably have an imaginary plane pass through one electrode 15 and the adhesive within the laminate in a Y-axis direction).
Regarding claim 11, Libbus teaches a cardiac monitoring device that includes a monitoring heart and motion signals as mentioned above but is silent on comparing them to determine if there is in fact motion artifact. Pandia teaches a physiological monitoring device that identifies a motion artifact when the heart and motion signals 
Regarding claim 18, Libbus teaches the accelerometers and the ECG monitoring, and using that information to determine a period of sleep or sleep apnea (as mentioned above), but is silent on the comparisons in frequency. Pandia teaches a physiological monitoring device that includes monitoring heart signals with motion signals and a comparison between the two (0149]-[0154][0217], Figures 23 and 30 also show the visual comparison happening between the signals and their associated frequency spectra), where the motion signals and the ECG signals are compared to identify artifact, specifically by comparing their frequency spectra ([0081]-[0085][0095][0111] and Figures 1 and 29, which describe comparing the signals and ultimately filtering out artifact due to both motion and the heart sounds). It would have been obvious to the skilled artisan before the effective filing date to utilize the signal processing as taught by Pandia with the device of Libbus in order to aid in eliminating artifact due to motion which by extension aids in improving the overall quality of results.
Regarding claim 20, Libbus discloses that the motion signals are configured to be used to derive the activity and position of the mammal ([0014][0029][0075][0077]).
Regarding claim 22, Libbus discloses that the motion signals are indicative of body orientation and movement ([0014][0020]). Pandia additionally mentions this 
Regarding claim 27, Libbus is silent on the accelerometer collecting single axis measurements. Pandia teaches an accelerometer that collects single-axis measurements optimized to a particular orientation ([0065][0259] and Figures 32 and 42, which details monitoring the acceleration along three separate orientations and is displayed as a single axis; and in [0218] and Figures 37-38 there is a single acceleration signal along the y-axis in both prone and standing orientations). It would have been obvious to the skilled to utilize the additional data as provided by Pandia with the device of Libbus in order to make more accurate corrections to the filtered signals (standing vs lying down as it has a known effect on the final signal).
Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus in view of Pandia and Furman, and in further view of Parker US publication 2011/0237922 (hereinafter Parker).
Regarding claims 12 and 14, Libbus is silent on there being an event button as claimed. Parker teaches a monitoring unit that includes an event trigger coupled to the printed circuit board assembly (element 114 and [0101]), wherein the event trigger input is supported by the rigid housing so as to prevent mechanical stress on the printed circuit board when the trigger is activated (element 114 and is supported by the rigid housing 102, see Figures 1A-2B), and the event trigger is concave and larger than a human finger such that the event trigger is easily located (element 114, [0101], and Figure 11 that shows that it is recessed and circular in nature and though not specifically concave it would have been a matter of design choice to modify the button .
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus in view of Baker et al. US Publication 2008/0139953 (hereinafter Baker) and Lindberg et al. US Patent 8,386,009 (hereinafter Lindberg) and in further view of Gani et al. US Publication 2014/0094676 (hereinafter Gani).
Regarding claim 24, Libbus discloses a method for monitoring physiological signals in a mammal, the method comprising: attaching a wearable patch to the skin of a mammal (Figure 1A1), the wearable patch comprising a hardware processer and a plurality of electrodes (processor 130 and 146, electrodes 112A-D), the hardware processor encased within a first housing (element 160), the first housing comprising a first upper housing member (element 160), collecting physiological signals from the mammal for a period of time ([0057][0060][0073] which mention continuous monitoring over a period of time); storing the physiological signals in the hardware processor ([0073]), but is silent on the first lower housing and though the electronics can be reused ([0057]), does not explicitly mention transferring the data to a data processor though it would have been very likely given the instruction to reuse the electronics.
Baker teaches an ECG monitoring device that includes a wearable patch that includes a hardware processor (202), a plurality of electrodes (404), a first upper housing with a first lower housing member (201 and 203 respectively). It would have been obvious the skilled artisan before the effective filing date to utilize the housing type 
Both Libbus and Baker include adhesive wings (Libbus at Figures 1F-I elements 110, 110T with adhesives 116b at [0068]; Baker wings 101 extending from the housing 201/203 with adhesive 105), but are both silent about the wings including an upper and lower substrate with the trace between them. Lindberg teaches a monitoring patch that includes a housing (610) with wings extending outward (Figure 6) with the upper substrate (16), lower substrate (12) with an electrode trace between them (14 as per Figure 2A) and adhesive (column 4 lines 53-61). It would have been obvious to the skilled artisan before the effective filing date to utilize the layer configuration as taught by Lindberg with the device of Libbus and Baker as predictable results would have ensued (insulation of the trace).
Gani teaches a flexible physiological monitor that includes the steps of removing the wearable patch from the skin of the mammal ([0020]-[0021] where it’s mentioned that the device after use is then removed from the patient and replaced ultimately); removing the hardware processor from the wearable patch; transferring the physiological signals to a data processor ([0020]-[0021] which details when the device is no longer in use that it is connected to a docking station for data transfer); and inserting the hardware processor into a second housing ([0021] which mentions reusing the electronics in a new device/patch). It would have been obvious to the skilled artisan before the effective filing date to utilize the replacement process as taught by Gani with the device of Libbus in order to reuse the expensive electronics in a new patch ultimately reducing cost. 
.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus in view of Baker, Lindberg, and Gani, as applied to claim 24, and in further view of Cross et al. US Publication 2008/0288026 (hereinafter Cross).
Regarding claim 25, Libbus discloses the general use of a seal to protect the electronics ([0036] but is silent on there being specifically a gasket between the two housing members. Cross teaches a physiological monitoring patch that includes a gasket positioned between the first upper housing member and the first lower housing member (Figures 11A-C show the general upper and lower housings at 10 and 120, where gaskets are shown at elements 78, 152,  and 168 in Figures 2, 16A, and 20; the gaskets are specifically o-rings). It would have been obvious to the skilled artisan before the effective filing date to utilize the gaskets as taught by Cross with the device of Libbus the seals and gaskets are known art recognized equivalents and would have produced the same results of preventing the sensitive electronics from being damaged by fluids.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus in view of Baker, Lindberg, Gani, as applied to claim 24, and in further view of Field et al. US Patent 8,290,574 (hereinafter Field).
Regarding claim 26, Libbus discloses attaching the second housing to the skin of a mammal ([0057] which mentions that the electronics can be replaced on a new patch for continued use). Gani teaches reusing the electronics in a new patch after the patient data has been extracted ([0020]-[0021]) but does not detail doing so on a second mammal. Neither Libbus nor Gani explicitly mentions reusing the device on a second mammal just simply that it is to be reused. Feild teaches an ECG monitoring device that includes reuse procedure where the electronic components are refurbished then sent to be reused by a second patient (column 22 lines 30-40). It would have been obvious to the skilled artisan before the effective filing date to utilize the device on a second patient as taught by Feild with the device of Libbus as predictable results would have ensued (reuse of the expensive components on another individual).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-30 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,271,754 in view of .
Claims 28-30 and 4 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,397,651 in view of Gani and Field (as described above). The base device and allowable subject matter from claims 28-30 and 4 were previously allowed in ‘651 and it would have been obvious to modify ‘651 with Gani for the reuse aspect of the device for the same reasons mentioned above for Libbus.
Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claims 17 and 24 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy the deficiencies in the prior art of record.
The previous 112 rejection has been withdrawn due to the evidence produced by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794